Case 2:19-cv-13720-JTM-KWR Document1 Filed 11/18/19 Page 1 of 14

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

REGINALD JOHNSON, CIVIL ACTION NO.:
Plaintiff

vs. me £971 3720

JOHN DOE, ACADIAN AMBULANCE SERVICE, MAGISTRATE: AG hs
ACADIAN AMBULANCE SERVICE, LLC; and SECT. H M °

XYZ INSURANCE COMPANIES, ET AL.,
Defendants

PETITION FOR TORT DAMAGES
JURY TRIAL DEMANDED
MAY IT PLEASE THE COURT:

COMES NOW, Reginald Johnson, (Plaintiff), through non-counsel charitable
efforts and out of an abundance of caution, moves for cause against Defendants
John Doe, John Doe, Acadian Ambulance Service, LLC; and XYZ Insurance Com-
panies, et al., would state:

PRELIMINARY SYNOPSIS

This civil action filed by Reginald Johnson is for monetary damages,
exemplary damages, punitive damages, declaratory judgment; and injunctive
relief under 28 U.S.C. §1346(b); and 42 U.S.C. §1983, alleging denial of due
process and equal protection clauses, inter alia, violating the Fifth, Eighth
and Fourteenth Amendments to the United States Constitution. Also, plaintiff
alleges the tort of deliberate indifference and gross negligence relevant
to loss and injuries.

JURISDICTION

This Court has jurisdiction over plaintiff's claims of violations of

federal constitutional rights pursuant to 28 U.S.C. LRH Alege Gale Prat

NOV 18 2019

U.S. DIBSTRIET COURT
Evaterh Disiiét of Louisiana
Gepiity Clerk
Case 2:19-cv-13720-JTM-KWR Document1 Filed 11/18/19 Page 2 of 14

shas supplemental jurisdiction over plaintiff's state law tort claims under
28 U.S.C §1367.
PARTIES

Plaintiff is an adult citizen of the Parish of Orleans, State of Louisiana.
At all times material hereto, plaintiff was initially under the care of Acadian
Ambulance Service when defendants were first informed and made aware that the
violations exists and occurred. Moreover, plaintiff was the patient for Acadian
Ambulance Service at all times pertinent during the events described in this
suit.

Defendant is an adult citizen presumptively of the Parish of Lafeyette,
State of Louisiana. Defendant John Doe is certified paramedic for Acadian Ambu-
lance Service and is generally responsible for adhering to and complying with
ambulance and hospital policies, rendering proper services, screening, inter-
viewing all potential patients for Acadian Ambulance Service (AAS). He is a
state actor and is sued in his individual, official, personal and/or private
capacity; and in whatever necessary capacity is appropriate by the court.

Defendant is an adult citizen presumptively of the Parish of Lafeyette,
State of Louisiana. Defendant John Doe is the other certified paramedic for
Acadian Ambulance Service (AAS) and is generally responsible for adhering to
and complying with ambulance and hospital policies, rendering proper services,
screening, interviewing all potential patients for (AAS). He is a state actor
and is sued in his individual, official, personal and/or private capacity;
and in whatever necessary capacity is appropriate by the court.

Defendants are adult citizens presumptively of the Parish of Lafeyette,

State of Louisiana. Defendants (AAS) is the Company and entity generally re-
Case 2:19-cv-13720-JTM-KWR Document1 Filed 11/18/19 Page 3 of 14

_ sponsible for providing services to hospitals, patients, inter alia, and ad-
hering to and complying with its policies, inter alia, rendering proper ser-
vices to all potential patients, inter alios, ensuring John Doe and John Doe
would act in accordance with its policies, regulations, statutes, etc.

AAS is a state actor and is sued in its individual, official, personal and/or
private capacity; and in whatever necessary capacity is appropriate by the
court.

Defendants are adult citizens presumptively of the Parish of Lafeyette,
State of Louisiana. Defendants XYZ Insurance Company (XYZ) is the Company and
entity that underwrites on behalf of AAS. XYZ are the insurers for AAS, and
is generally responsible ensuring AAS would act in accordance with its policies,
regulations, statutes, etc., ensuring to pay any; and all claims for damages
under statute with which the defendants may be legally liable because of any
wrongful acts perpetrated by its insured customers. Any and all insurers whom
may be eventually named in this suit are deemed state actors and are sued in
their individual, official, personal and/or private capacities; and in whatever
necessary capacities are appropriate by the court.

Plaintiff preserve the right to supplement any additional defendants.

NOTICE OF CLAIM
During August 20, 2018 plaintiff filed a grievance with AAS. There was
no answer nor response by AAS. On September 22, 2018 plaintiff filed another
grievance with AAS which sought an answer to its initial grievance. There-
after, approximately October 2, 2018 an alleged counsel/representative for
AAS contacted plaintiff via telephone discussing a settlement, but counsel
then ceased communication thereafter. On December 3, 2018 plaintiff sought

the grievance form-95 from the United States Department of Health and Human
Case 2:19-cv-13720-JTM-KWR Document1 Filed 11/18/19 Page 4 of 14

« Services (DHHS) hoping to file a grievance. Because (DHHS) were unable to
reach plaintiff concerning the December 3rd request, on January 7, 2019 the
plaintiff again sought a grievance form via certified mail. On January 9,
2019 (DHHS) unsuccessfully forwarded the grievance form-95 to plaintiff.
Plaintiff did not receive such form, thus, (DHHS) re-submitted another form
on April 10, 2019. Plaintiff completed the grievance form on April 23, 2019.
DHHS received plaintiff's grievance on May 2, 2019 via certified mail: 7016
2710 0001 0793 2376. Thereafter, on May 22nd a final determination of the

administration tort claim was denied.

FACTS

AAS were dispatched on Friday, August 10, 2018 to transport plaintiff
from 1925 Josephine Street, New Orleans to JenCare Senior Medical Center,
4710 South Corrollton Avenue, New Orleans. Reaching the destination at Josephine
Street the paramedics summoned for additional assistance whereby another ambu-—
lance (AAS) arrivea!/ and assisted with lifting the gurney due to the plaintiff's
weight. Upon reaching the second destination at South Corroilton Avenue the
paramedics safely released the plaintiff into the care of JenCare for his
scheduled treatment. Following treatment, John Doe and John Doe arrived2/ at
JenCare to transport plaintiff back to Josephine Street, apt. #B. Prior to de-

parting JenCare, John Doe and John Doe received assistance?’ in lifting plaintiff

1. There are four different paramedics on this scene and none of them are
considered defendants.

2. Both John Does are made defendants.

3. Assistance were crucial just as it was when summoning more paramedics at
the Josephine Street location.
Case 2:19-cv-13720-JTM-KWR Document1 Filed 11/18/19 Page 5 of 14

conto their ambulance's gurney“and knew plaintiff was disable, not able to
stand, balance nor walk alone. After leaving JenCare and reaching plaintiff's
destination; and without the necessary assistance required involving the pre-
vious occasions, both John Does tcok on the task themselves removing its gur-
ney from the ambulance while plaintiff still strapped thereto and proceeded
towards plaintiff's residence having stairs onto a porch. However, the wheels
onto the gurney became trapped in a grassy area causing both John Does unable
to reach their full destination (into plaintiff's home). Considering such mal-
function/problem, the paramedics decided to release plaintiff from its gurney
and then escorts plaintiff (each on the opposite side of plaintiff) helping
from that point/area up some stairs onto a porch whereat plaintiff were about
to insert the door-key assuming both paramedics were still behind himself
assisting/securing his balance. Without ensuring plaintiff made it into his
residence the paramedics abandoned him at which he fell backwards onto a con-
crete porch,‘ rolling off the porch onto a concrete foundation between two
houses (his residence and the neighbor's). After being alerted, the paramedics
rushed with assistance, treated the areas with bandages where there were dis-
charge of blood, and then eventually escorts plaintiff into his residence,
ensuring plaintiff only sustained scratches, thereafter departing the scene.
Because of the pains, plaintiff immediately notified JenCare as to the inci-

dent and JenCare then immediately summoned for another ambulance (AAS), whom

4. On August 20, 2018 JenCare were contacted, requesting to preserve its se-
curity video footage in which presumptively corroborate said event.

5. A pedestrian witnessed plaintiff's fall prior to approaching the ambulance
alerting that plaintiff has fallen, lying on the porch.
Case 2:19-cv-13720-JTM-KWR Document1 Filed 11/18/19 Page 6 of 14

_thereat transported plaintiff to Ochsner Medical Center-Baptist as a result
of injuries to the head, neck, back, left elbow fracture-numbness-tingling
fingers, left-side hip; and left knee.

On August 20, 2018 plaintiff filed a grievance with AAS to no avail.
Plaintiff filed another grievance with AAS on September 22, 2018 and as a
result received a telephone call from AAS's counsel, but thereafter communi-
cation ceased. Then plaintiff filed another grievance with DHHS on May 2,

2019 and on May 22, 2019 the grievance, final determination tort claim was
denied.
DENIAL OF DUE PROCESS AND MEDICAL SERVICES

While in the care of AAS, after such fall plaintiff should have reasonably
been transported to any hospital to be examined. Plaintiff trusted and believed
the paramedics’ professional decision: “he [plaintiff] only sustained scratches,
you'll be alright," during a bandage treatment procedure. The paramedics' false
conmunication thereby convinced plaintiff that he should not seek hospital
transportation with them based on minor scratches.

The paramedics’ commnication were misleading where plaintiff has a right
to be heard which is the most basic due process right. Both knew of plaintiff's
pains, showing a lack of concern to plaintiff's suggestion violate due process.

Without seeking additional medical opinions, inter alia, the paramedics
abandoned plaintiff and failed to report and/or document the incident.

Pursuant to AAS and hospitals procedures, plaintiff have a right to be
treated in a dignified and respectful manner and to receive reasonable responses
to reasonable requests for services; the right to care or services provided
without discrimination based on socioeconomic status; the right to participate

in decisions about care, including developing treatment plan; the right to be
Case 2:19-cv-13720-JTM-KWR Document1 Filed 11/18/19 Page 7 of 14

free from neglect.

While at Ochsner Medical Center-Baptist on August 10, 2018, plaintiff
was informed by Dr. Rahul P. Prasankumar, MD, Attending Provider; and Dr.
Alexis M. Guidry, PA-C, Physician Assistant, that plaintiff sustained closed
fracture of proximal end of left ulna, unspecified fracture morphology; and
minor head injury without loss of consciousness.

Defendant John Doe's failure to comply with AAS's and hospitalis' rules,
regulations and policies barred, postponed and deprived medical service to
plaintiff which subjected continuous pain and suffering; pose the risk of in-
juries and possible future injuries.

The other Defendant John Doe's failure to comply with AAS's and hospitals'
rules, regulations and policies barred, postponed and deprived medical service
to plaintiff which subjected continuous pain and suffering; pose the risk of
injuries and possible future injuries.

Defendants AAS's failure to render services, correct and/or properly
screen unethical practices committed by Defendants John Doe and John Doe has
pose the risk of injuries and possible future injuries.

Defendants XYZ Insurance Company's failure to correct and/or properly
investigate and screen unethical practices committed by Defendants AAS, John
Doe and John Doe, a matter that has pose the risk of injuries and future in-
juries.

At all times relevant to the events described in this suit the defendants
demonstrated deliberate indifference and gross negligence when they collective—

ly barred, deprived and failed to correct and render proper medical services.
Case 2:19-cv-13720-JTM-KWR Document1 Filed 11/18/19 Page 8 of 14

CAUSE OF ACTION

Plaintiff is entitled to relief because the defendants committed acts of
medical malpractice. The defendants owed plaintiff a duty of care/services
but breached that duty under 28 U.S.C. §1346(b); 42 U.S.C. §1983.

Plaintiff suffered damages and the breach of duty proximately caused the dam-
ages. Plaintiff is entitled to direct relief and damages from AAS insurers'
policies.

The tort action of John Doe and John Doe exacerbated plaintiff's situa-
tion; were done maliciously and sadistically, and constituted abridging the
rights of plaintiff, violating the Fifth, Eighth and Fourteenth Amendments.

Defendants must take reasonable measures to protect, therefore, the tort
action of AAS and XYZ Insurance Company, committing and justifying acts of
John Doe and John Doe which exacerbated plaintiff's ordeal were done malicious-
ly and sadistically; thereby abridging the rights of plaintiff, violating the
Fifth, Eighth and Fourteenth Amendments.

The failure and inertness of all defendants to correct and render proper
services and treatment, inter alia, and to acknowledge plaintiff's loss and
injuries constitutes the tort of gross negligence.

The concerted tort actions of John Doe, John Doe and AAS, inter alios,
failure and inertness to acknowledge and provide proper services exacerbated
plaintiff's ordeal were done maliciously and sadisticalliy, and constitutes
deliberate indifference violating the United States Constitution. The tort
action of defendants' insurers pursuant to policies and statutes, its failure
and inertness to correct and preclude its customers, inter alios, were done

maliciously, sadistically and negligently constituting deliberate indifference.
Case 2:19-cv-13720-JTM-KWR Document1 Filed 11/18/19 Page 9 of 14

"alt defendants’ concerted acts described herein resulted solely under
color of state law constituting gross negligence, maliciously wanton, surrep-
titiousness, carelessness, deliberate indifference, inter alia, in the course
and purview of their employment and authority.

At all times relevant mentioned, there exists a valid and outstanding
insurance policies issued by the insurers, in favor of all defendants named
herein, inter alios, by which said insurers has undertaken to satisfy and pay
any and all claims for damages for which the defendants may be legally liable
because of any onus and wrongful acts perpetrated by its customers. As a con-
sequence of the events set forth in this suit, plaintiff has a direct right
of action against said insurance companies as the insurers of all defendants

herein,

DEMAND FOR JUDGMENT

WHEREFORE, plaintiff requests that after due proceedings had, that there
be judgment in favor of REGINALD JOHNSON, and against all named DEFENDANTS,
inter alios, through the State of Louisiana, through XYZ INSURANCE COMPANIES
and its underwriters, all businesses/corporations (JOHN DOE, JOHN DOE; AND
ACADIAN AMBULANCE SERVICE, LIC) authorized to do and doing business in the
State of Louisiana, out of an abundance of caution, in their individual,
official, personal and/or private capacities; and in whatever necessary capa-
cities are appropriate, be duly cited to appear and answer this suit; that
they be served with copies through their counsels thereof, holding them liable
jointly, severally and in solido for such full sum described infra as the
Jury and Court shall deem reasonable and proper, together with legal interest

thereon, from judicial demand until paid, plus all costs of these proceedings,
Case 2:19-cv-13720-JTM-KWR Document1 Filed 11/18/19 Page 10 of 14

.and for such further and other legal and equitable relief as the Jury and

Court shall deem necessary and proper.

Moreover, plaintiff requests the Court grant the following relief:

Issue a declaratory judgment stating:

(1) The unethical acts subjected upon plaintiff
has violated his rights under the Fifth, Eighth;
Fourteenth Amendments, constituting a tort under
federal and state law; including malpractice,
inter alia, under federal/state law.

(2) Defendants AAS's failure and inertness to
take action to curb and preclude the outrageous
acts subjected upon plaintiff violated his rights
under the Fifth, Eighth; and Fourteenth Amend-
ments.

(3) Defendants John Doe/AAS and John Doe/AAS's
acts in depriving reasonable medical service to
plaintiff's ordeals violated his rights under
Due Process Clause of the Fifth, Eighth; and
Fourteenth Amendments.

(4) Defendants XYZ Insurance Companies and its
underwriters' failure and inertness to take
action to curb and preclude the unethical prac-
tices committed through John Doe, John Doe; and
AAS violated plaintiff's rights under the Fifth,
Eighth; and Fourteenth Amendments.

Issue an injunction ordering Defendants XYZ Insurance Companies or their

agents to:

(1) In its entirety, act in accordance and/or
in compliance with any and all relevant and
necessary federal and state contracts, policies,
regulations, statutes, etc., inter alia, that
requires payments to plaintiff.

(2) Comply forthwith, the necessary actions di-
rected by the Court.

Award monetary damages in the following amounts:

(1) $300,000 jointly and severally against John
Doe/AAS and John Doe/AAS for the physical, emo-

10
Case 2:19-cv-13720-JTM-KWR Document1 Filed 11/18/19 Page 11 of 14

tional, mental, inter alia, and cognizable
loss/injuries resulted from their failure and
inertness to provide adequate and reasonable
medical services to plaintiff.

(2) $450,000 jointly and severally against AAS
and XYZ Insurance Companies for the physical,
emotional, mental, inter alia, and cognizable
loss/injuries sustained as a result of their
Denial of Due Process.

(3) The required sum, jointly and severally against
XYZ Insurance Companies for the physical, emotional,
mental, inter alia, and cognizable loss/injuries
resulted from their failure and inertness to cor-

rect and preclude the unethical practices, mal-
practice; inter alia, described herein.

Award exemplary damages in the following amounts:

(1) $200,000 each against Defendants John Doe/AAS
and John Doe/AAS

(2) $550,000 each against Defendants XYZ Insurance
Companies; et al.

Award punitive damages in the following amounts:

(1) $600,000 each against Defendants John Doe/AAS,
John Doe/AAS; and AAS, LLC.

(2) $800,000 each against Defendants XYZ Insurance
Companies; et al.

Grant any such other relief as it may appear that plaintiff is entitled.

EXECUTED on this the /S th day of November, 2019.

Respectfully submitted,

Bases Gob

6316Kuebel Drive
New Orleans, LA 70126
504-351-4158/504-—255-5596

ll
x

Case 2:19-cv-13720-JTM-KWR

a

PLEASE SERVE DEFENDANTS:

John Doe, Paramedic

Acadian Ambulance Service, LLC
Corporate Office

130 East Kaliste Saloon Road
Lafayette, LA 70508,

John Doe, Paramedic

Acadian Ambulance Service, LLC
Corporate Office

130 East Kaliste Saloon Road
Lafayette, LA 70508,

Acadian Ambulance Service, LLC
Corporate Office

130 East Kaliste Salcon Road
Lafayette, LA 70508; and

XYZ Insurance Companies, et al.
Address presently unknown and
plaintiff preserve the right
for service when address become
available.

Document 1 Filed 11/18/19 Page 12 of 14

CERTIFICATE OF SERVICE

I certify, I have this day caused the foregoing to be filed with Clerk's

Office, United States District Court, Pro Se Unit, 500 Poydras Street, New

Orleans, LA 70130, via United States mail, consist of the original and eight

copies, including the In Forma Pauperis application.

SO CERTIFIED, this the /&% aay o£ November, 2019.

‘i Wr Biel
R ald { son

6316 Kuebel Drive

New Orleans, LA 70126
504-351-4158/504~-255-5596

12
 

+1.9-CvW1 3720-3 TM-KW.

 

SHIP
TO:

 

 

R.-Decument --hiled-dqL/18/19

 

EXPECTED DELIVERY DAY: 11/16/18 |:

[co26]

500 POYDRAS ST

STE C151 o
NEW ORLEANS LA 70130-3367

USPS TRACKING®NUMBER

ll

9505 5154 4793 9319 2095 16

 

 

 
Case.2-19-Cv-13720-

 

JTM-RWR Document 1 Filed 11/48/1S—Page 14 of 14

a eo to,
SU

 

 

P= us Retail

 

US POSTAGE PAID

Origin: 70119

$7 85 11/15/19
. 2165800019-30

 

 

PRIORITY MAIL 1-DAY ®

 

1 Lb 2.70 Oz

 

 

1006 | ~

 

re
i -
1
~4
a
£
ek
